In the Supreme Court of Georgia



                               Decided: September 7, 2022



    S22Y1093. IN THE MATTER OF ANDREW MATTESON.

     PER CURIAM.

     This disciplinary matter is before the Court on Andrew Charles

Matteson’s petition for voluntary discipline, which was filed

pursuant to Bar Rule 4-227 (b), before the issuance of a formal

complaint. In the petition, Matteson admits that he violated a

variety of the Georgia Rules of Professional Conduct (“GRPC”),

found at Bar Rule 4-102 (d), in connection with two underlying

disciplinary matters but offers various factors in mitigation of

discipline and requests, as a sanction, the suspension of his license

to practice law for a period of time ranging from three months to six

months. Although the State Bar does not oppose the petition, and

although the requested suspension ultimately may prove to be an

appropriate sanction under the facts of this case, Matteson has
failed to provide this Court with evidence to support material

assertions made in his petition or with anything to assure the Court

that Matteson will not commit the same type of violations he admits

in this petition if the suspension he seeks is granted and he later

returns to the practice of law. Therefore, we reject the petition for

voluntary discipline.

     In his petition, Matteson, who was admitted to the Bar in 2000,

makes the following admissions unconditionally with respect to

State Disciplinary Board Docket (“SDBD”) No. 7496. In exchange for

a total retainer of $1,500 paid to Matteson’s law firm, Matteson

represented a client in several personal and business matters over

a number of years including 2017. Part of that work included

representing the client in multiple, significant disputes with various

contractors relating to the construction of a $2,000,000 home in

metro Atlanta. At least six of the contractors filed liens on the

referenced property. When the liens endangered the client’s efforts

to refinance the construction loan on the property, Matteson

prepared and filed bonds on the client’s behalf and deposited

                                  2
$92,311.90 into the court’s registry. In the meantime, at the client’s

direction, Matteson continued to negotiate with the lien holders and

eventually the court ordered that $75,646 be disbursed to Matteson

and his firm to pay the outstanding liens on the client’s behalf.

Matteson deposited the funds into his law firm account and used the

funds in part to satisfy the liens, but he did not notify the client that

the bond funds had been discharged or that the liens had been

satisfied with those funds, and he did not respond to the client’s

subsequent efforts to contact him or to the client’s requests for

information and documents. In 2019, the client filed a lawsuit

against Matteson. Matteson states that he chose not to dispute the

client’s claims (although he disagreed with some of them), and he

avers that he and the client settled the lawsuit; that, as a result of

the settlement, a consent judgment was entered against Matteson

in the amount of $86,520.58; and that he quickly took steps to satisfy

the judgment. Thus, Matteson represents that the client’s claims

have been resolved in full, although he presents no evidence to

support that representation.

                                   3
     With regard to another client matter, which is referenced in

the petition as State Disciplinary Board File No. 210147, Matteson

admitted that he represented a client and his company in a business

dispute wherein another company sued them, seeking damages for

violations of a complex joint venture agreement and for fraud.

Matteson entered a limited appearance and filed a motion to dismiss

the lawsuit in February 2016, but then stopped performing work on

the case. Rather than answering the complaint, Matteson relied on

the motion to dismiss. The record of the case shows that the plaintiff

sought a default judgment against Matteson’s clients; that Matteson

filed no response to the motion; that the court eventually entered an

order finding Matteson’s clients to be in default and ordering a trial

on damages; that Matteson took no steps to open the default; that

the court denied Matteson’s motion to dismiss the lawsuit; that

Matteson did not attend the trial on damages; and that the court

then entered a judgment against Matteson’s clients for damages

including punitive damages in excess of a million dollars. Matteson

admits that he failed to advise his clients about any of these

                                  4
developments. In March 2018, Matteson filed a notice of appeal

seeking review of the judgments, but he did not advise his clients of

the appeal. The clients eventually filed a legal malpractice claim

against Matteson and his former law firm and the claim was

arbitrated, resulting in the issuance of an award of over $640,000 in

the clients’ favor. Matteson claims that the award has been fully

satisfied and that the clients’ claims have been resolved in full,

although, once again, he has submitted no proof of that assertion.

     Matteson states that during his representation of the client in

SDBD No. 7496, his law firm went through a dissolution and he

opened his own firm as a solo practitioner; and that he began

experiencing symptoms of depression during the above-described

representations. Matteson asserts that he has been continuously

treated for depression and anxiety since 2015 and that he has been

compliant with treatment and medication. As proof of his condition,

Matteson refers to Exhibit A, which he contends is attached to his

petition. But that exhibit was never forwarded to this Court despite

this Court’s June 22, 2022 order granting Matteson’s motion to file

                                 5
Exhibit A under seal. Matteson represents that his experience with

depression ultimately led him to close his law practice in 2019 and

step away from the practice of law. He admits that his mental

condition    materially     impaired       both   of   the   above-described

representations and that he should have withdrawn from those

representations.

      As a result, Matteson admits that in connection with his

representation of the client in SDBD No. 7496 he violated Rules 1.2

(a),1 1.4 (a),2 1.15 (I) (c),3 and 1.16 (a) (2)4 of the GRPC. And, with




      1 Rule 1.2 (a) requires a lawyer to consult with and abide by his client’s
decisions concerning the scope and objectives of the representation.
      2 Rule 1.4 (a) provides that a lawyer shall promptly inform the client of
any decision or circumstance with respect to which the client’s informed
consent is required; shall consult with the client about the means by which his
objectives are to be accomplished; shall keep the client reasonably informed
about the status of the matter; shall promptly comply with reasonable requests
for information; and shall explain matters to the extent necessary to permit
the client to make informed decisions regarding the representation.
      3 Rule 1.15 (I) (c) provides that, upon receiving funds in which a client
has an interest, a lawyer shall promptly notify the client and deliver that
portion of the funds which the client is entitled to receive.
      4 Rule 1.16 (a) (2) provides that a lawyer shall withdraw from
representation of a client if the lawyer’s physical or mental condition
materially impairs his ability to represent the client.


                                       6
regard to his representation of the clients in State Disciplinary

Board File No. 210147, Matteson admits the he violated Rules 1.1,5

1.2 (a), 1.3,6 1.4, and 1.16 (a) (2) of the GRPC. The maximum

sanction for a violation of Rules 1.4 and 1.16 (a) is a public

reprimand, while the maximum sanction for a violation of Rules 1.1,

1.2, 1.3, and 1.15 (I) is disbarment.

      Matteson admits no factors in aggravation of discipline, but,

relying on the ABA Standards for Imposing Lawyer Sanctions

(1992), he offers the following factors in mitigation: that he has no

disciplinary record; that he lacked a dishonest or selfish motive;

that, at the time of these violations, he was suffering from a mental

disability or emotional problems for which he was being treated by

a doctor; that he made a timely good faith effort to make restitution

or to rectify the consequences of his misconduct; that he displayed a

cooperative attitude toward the disciplinary proceedings; and that



      5   Rule 1.1 requires a lawyer to provide competent representation to his
client.
      Rule 1.3 provides that lawyer shall act with reasonable diligence and
      6

promptness in representing a client.

                                        7
he is remorseful for his actions and inactions. See ABA Standard

9.32 (a), (b), (c), (d), (e), (i), and (l). He submits that the appropriate

sanction for his conduct would be a suspension of his law license for

a period of time between 90 and 180 days in length.

     The State Bar has filed a response, stating that Matteson’s

petition contains admissions of fact and conduct sufficient to

authorize the imposition of the discipline he has requested and that

the discipline Matteson requests is sufficient to serve as “a penalty

to the offender, a deterrent to others and [] an indication to laymen

that the courts will maintain the ethics of the profession.” See In the

Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981). The Bar

notes that the considerations in imposing discipline for lawyer

misconduct include the duty violated, the lawyer’s mental state, the

potential or actual injury caused by the lawyer’s misconduct, and

the existence of aggravating or mitigating factors. See ABA

Standard 3.0; In the Matter of Morse, 266 Ga. 652, 653 (470 SE2d

232) (1996) (noting that this Court looks to the American Bar

Association’s standards for guidance in determining the appropriate

                                    8
sanction to impose). It recites that both ABA Standard 4.12 and 4.42

state that a suspension is generally appropriate when a lawyer

causes injury or potential injury to a client by knowingly dealing

improperly with a client’s property, knowingly failing to perform

services for a client, or engaging in a pattern of neglect. The Bar does

not dispute Matteson’s asserted factors in mitigation, but notes in

aggravation that Matteson’s behavior suggests a pattern of

misconduct, that he committed multiple offenses, and that he had

substantial experience in the practice of law. See ABA Standard

9.22 (c), (d), and (i). The Bar notes that this Court has imposed

similar discipline in other cases involving violations of the Rules

implicated here. See e.g., In the Matter of Kirby, 312 Ga. 341 (862

SE2d 550) (2021) (accepting petition for voluntary discipline and

imposing a six-month suspension for attorney who admitted

violating Rules 1.2, 1.3, 1.4, and 1.16 in four separate matters where

attorney addressed his mental health and practice management

problems); In the Matter of Johnson, 303 Ga. 795 (815 SE2d 55)

(2018) (accepting petition for voluntary discipline and imposing a

                                   9
six-month suspension, with conditions, for attorney who violated

Rules 1.3, 1.4, 1.6, 1.15 (I), 1.16 (d) and 5.5 in separate client matters

where attorney was suffering from personal and emotional problems

at time of misconduct and had taken intervening efforts to improve

himself and his law practice); In the Matter of Huggins, 291 Ga. 92

(727 SE2d 500) (2012) (accepting petition for voluntary discipline

and    imposing    six-month     suspension     with    conditions    for

reinstatement for violations of Rules 1.3, 1.4, 1.15, 1.16, and 9.3 in

five client matters, where attorney had no prior disciplinary history

and was receiving treatment for his personal issues). The Bar,

therefore, recommends that the Court accept Matteson’s petition

and impose a six-month suspension.

      This Court, however, has several concerns. First, although the

Bar is correct that a suspension of six months could be

commensurate with the discipline imposed in similar cases—at least

where an attorney has provided proof of the mental health issues

that allegedly contributed to his misconduct and his efforts to

overcome those issues—in this case Matteson has not provided any

                                   10
such proof. See In the Matter of Kirby, 304 Ga. 628 (820 SE2d 729)

(2018) (rejecting petition for voluntary discipline seeking a

reprimand in light of the pattern of misconduct, the multiple clients

harmed, and the lack of any assurance that the issues that allegedly

led to the attorney’s misconduct had been resolved). Matteson also

has not provided any evidence that his client’s claims have been

resolved in full, as he represents.7 And, although Matteson stated in

his petition that he had stepped away from the practice of law in

2019 as a result of his diagnosis, he once again has provided no proof

of that fact and he makes no representations regarding whether he

intends to return to the practice of law in the future and, if so, what

steps he has taken to ensure that failures of the sort addressed

herein will not reoccur. See In the Matter of Hamer, 300 Ga. 70, 72

(792 SE2d 707) (2016) (rejecting petition for voluntary discipline



     7  The Bar is silent as to Matteson’s failure to provide this Court with
proof of his allegations as to his mental health issues (and his management
thereof) or his allegations that he has made his clients whole. Perhaps this
silence is because the Bar has engaged in an investigation that confirms
Matteson’s representations, but we cannot assume so in the absence of such an
assurance.

                                     11
that failed to show, in relevant part, that respondent had taken

sufficient steps to prevent additional violations of the GRPC).

Finally, in a similar vein, we note that the proposed discipline

contains no conditions whatsoever on Matteson’s return to the

practice of law following his suspension. Compare In the Matter of

McCall, ___ Ga. ___, 2022 Ga. LEXIS 187 (June 30, 2022) (rejecting

petition for voluntary discipline but agreeing that the facts and the

attorney’s history of mental illness supported conditioning his

reinstatement upon his demonstration to the Office of General

Counsel that he is continuing to receive treatment and that he has

been certified mentally fit to return to the practice of law through a

board-certified and licensed mental health professional); In the

Matter of Moore, 300 Ga. 407, 409 (792 SE2d 324) (2016)

(conditioning reinstatement “upon [lawyer] providing a detailed,

written evaluation by a licensed psychologist or psychiatrist

certifying that he is mentally competent to practice law”).




                                 12
    Accordingly, the petition for voluntary discipline is rejected.

     Petition for voluntary discipline rejected. All the Justices
concur.




                                13